DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method of observing an underground dipole field source at a first underground location must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of how and in what manner the location of the underground dipole field source is estimated.  Apparently, the two magnetic field measurements and the two sets of graphical coordinates are obtained at two different above-ground locations.  Based on these information, it is unclear of how such information collected at the two different above-ground locations yield to the estimation of the underground dipole field source.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.
Regarding claim 1, it recites the limitation “the location of the underground dipole field source” in second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear and not readily understood of how and in what manner the above-ground null field location is estimated using the two magnetic field measurements and the two sets of graphical coordinates as claimed.  Similarly, how and in what manner the depth of the underground source is estimated using the magnetic field measured at the null location is 
Regarding claim 2, it recites the limitation “the depth” in second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear and not readily understood of how and in what manner the orientation of the underground dipole field source is estimated.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.
Regarding claim 3, it recites the limitation “the orientation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it recites the limitation “the underground beacon” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear and not readily understood of how and in what manner the second underground location is estimated using the third magnetic field measurement, the third set of geographical coordinates, and the previous location of the underground dipole field source as claimed.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.
Regarding claim 8, it is unclear and not readily understood of how and in what manner the null field location is re-estimated.  Similarly, how and in what manner the depth of the underground source is estimated is also unclear.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.

Regarding claim 10, it is unclear and not readily understood of how and in what manner an estimated position is determined using the magnetic field measurements in the first and second sets and the distance as claimed.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.  In addition, is such estimated position is the estimated position of the below-ground source of the magnetic field?  If it is, is the estimated position is the same or different from the estimated position in independent claim 9 in which claim 10 depending on?  If it is, then there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it recites the limitation “the vector distance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it is unclear and not readily understood of how and in what manner an above-ground null position is determined using the first and second sets of a measurement and a vector distance between measure locations as claimed.  Applicant fails to provide in the claims any specific concrete understanding of how the claimed variables are combined or weighted to produce the result as claimed.

Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0131615 discloses a method and apparatus for installing a monitoring cable or other utility near an existing pipeline.  An electromagnetic signal may be induced on the pipeline, either directly, or by transmitting a signal from a vehicle carrying a sensor array.  The sensors disposed on the vehicle communicate with a processor to determine a distance and orientation of the vehicle relative to the pipeline.  The signal may be electromagnetic, acoustic, capacitive, or the like.  A plow or other digging tool may be on the vehicle or a secondary vehicle.  Such a digging tool opens a trench and installs the cable along a path disposed next to the pipeline within an acceptable distance range from the pipeline.  The vehicle may be remotely or automatically operated.

US 10,459,105 discloses a system for locating an underground line.  The system uses a self-propelled autonomous antenna, processor and propulsion system.  The antenna detects a magnetic field from an underground line and generates an antenna signal.  The processor is programmed to receive the antenna signal and generate a command signal.  The propulsion system receives the command signal and moves the antenna along a length of the underground line, allowing the processor to map the same.
US 10,822,941 discloses a tracking system for communicating a location of a beacon in order to drill a bore path.  The beacon is carried by a drill string in a drilling operation.  Above-ground trackers are arranged in a path to define an intended underground bore path.  The trackers form a multi-node mesh network in communication with a display unit at a drilling rig.  A drilling operator guides the drill string in response to tracking data sent from the tracking system.
US 9,547,101 discloses a system for identifying the location of a dipole magnetic field source below ground.  The system comprises a first receiver assembly and a second receiver assembly each configured to detect the dipole magnetic field in three dimensions from a transmitter and generate antenna signals indicative of the detected dipole magnetic field.  The first receiver assembly detects the dipole magnetic field from the transmitter substantially 
US 2006/0036376 discloses a new approach for locating an underground line described herein remains accurate in the face of bleedover by including both amplitude and phase from at least two magnetic field strength sensors in the measurement set.  A numerical optimization step is introduced to deduce the positions and currents of each of several cables, of which one is the targeted cable and the others are termed bleedover cables.  Furthermore, some embodiments of the method accounts for practical problems that exist in the field that relate to reliable estimation of cable positions, like the phase transfer function between transmitter and receiver, the estimation of confidence bounds for each estimate, and the rejection of false positive locates due to the presence of noise and interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646